DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 11/16/2021. Claims 1-2, 9, 14, 19, and 20 have been amended. No claims have been cancelled and no claims have been added. Accordingly, claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 11/16/2021, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection with regards to claim 2 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 11/16/2021 with respect to the 35 U.S.C. 102 rejection of claims 1, 5, 14, and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Joshua May US20190147260A1 in view of Goren et al. US20160150070A1. See the 35 U.S.C. 103 rejection below.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua May US20190147260A1 (henceforth May) in view of Goren et al. US20160150070A1 (henceforth Goren)

Regarding claim 1,
May discloses:
A method comprising: causing presentation of a navigation user interface on a user device of a user, the navigation user interface including a route being navigated, navigation instructions, and a selectable reporting icon to report an issue along the route being navigated
allow the user to update or append information related to the hazards”. Potential moving hazards 31-33 represents icons wherein the driver is able to update or append information related to the moving hazards, therefore, hazards 31-33 represents reporting icons to update (i.e. report) an issue along the route being navigated. Furthermore, FIG. 28 illustrates an example embodiment of a screen for displaying identifying information about a moving hazard (or other object), in this example an aggressive driver, and enabling viewing of a map or list or proving an update concerning the moving hazard (para 0151).)

Additionally, para 0051 shows, “In this example, the subject vehicle 30 has been observed by the primary observer 20. In operation for this example, the primary observer 20 would activate the application that runs in accordance with various embodiments of the methods of the present technology. The primary observer can then enter or select relevant information about the subject vehicle 30 such as, but not limited to, the speed, direction of travel and type of subject vehicle 30 and optionally the license plate of the subject vehicle 30.” The selection of the issue icons as shown in Fig. 23 is used to select relevant information about the subject vehicle 30 (a moving object hazard shown in Fig. 6). Therefore, vehicle 30 in Fig. 6 represents a selectable reporting icon to report an issue along the route being navigated. Furthermore, para 0149 recites “allowing a user to select a moving object hazard in order to view more information and data on a map view”.)

Receiving a selection of the selectable reporting icon on the navigation user interface, the selection of the selectable reporting icon triggering a display of one or more issue icons; in response to receiving the selection of the selectable reporting icon on the navigation user interface, causing presentation of one or more issue icons on the user device, each issue icon representing a different issue type to be reported, receiving, by a networked system, a selection of an issue icon from the one or more issue icons
(In para 0149, “FIG. 26 illustrates an example embodiment of a list of the moving hazards (or other objects), along with type of moving object hazard and which may include additional available information such as report time, report minutes ago, report location, predicted location, estimated time of encounter, etc., and allowing a user to select a moving object hazard in order to view more information and data on a map view. In the example in FIG. 26, the characteristics to be selected are shown with text and icons with one per row on the screen which may enable easier access by a driver, for instance.”  Selection of a reporting icon (i.e. the moving object hazards 30-33 in Fig. 6) causes presentation of one or more issue icons on the user device (see Fig. 26).

Additionally, para 0051 shows, “In this example, the subject vehicle 30 has been observed by the primary observer 20. In operation for this example, the primary observer 20 would activate the application that runs in accordance with various embodiments of the methods of the present technology. The primary observer can then enter or select relevant information about the subject vehicle 30 such as, but not limited to, the speed, direction of travel and type of subject vehicle 30 and optionally the license plate of the subject vehicle 30.” The selection of the issue icons as shown in Fig. 23 is used to select relevant information about the subject vehicle 30 (the moving object hazard shown in Fig. 6), and causes presentation of one or more issue icons (Fig. 23).)
in response to receiving the selection of the issue icon, inferring, by a hardware processor of the networked system, a location associated with the issue;  updating a database with the issue and the inferred location.
(In para 0051, “In this example, the subject vehicle 30 has been observed by the primary observer 20. In operation for this example, the primary observer 20 would activate the application that runs in accordance with various embodiments of the methods of the present technology. The primary observer can then enter or select relevant information about the subject vehicle 30 such as, but not limited to, the speed, direction of travel and type of subject vehicle 30 and optionally the license plate of the subject vehicle 30.” The selection of the issue icons as shown in Fig. 23 is used to select relevant information about the subject vehicle 30 (a moving object hazard shown in Fig. 6). 

In para 0052, “In response to the entry/selection, the method can notify other drivers that could be affected by the object, i.e., subject vehicle 30 in this example. The notification can be based upon various factors which may include the proximity to the subject vehicle 30 and the type or categorization of subject vehicle 30. In the example in FIG. 2, the direction of travel of the subject vehicle 30 is approaching an off-ramp 41 and an interchange 40. In various embodiments, a moving visual representation of this is displayed on the screen for the user, e.g., the primary observer 20 or others. The representation and various embodiments may run variously on a mobile device, a device built into the vehicle, or some Internet of Things (IoT) device, etc. Based on the speed that is determined for the subject vehicle and the user, e.g., primary observer 20, various trajectory information can be updated.” After the selection of the issue icon, other drivers are notified using a display on the screen for the user (i.e. other vehicles) and displays a moving visual representation of the issue as shown in Fig. 6. The notification includes a proximity (i.e. a location) to the subject vehicle and the location is displayed of the issue is displayed on the screen. Since nearby vehicles are notified via the app, the issue 

May does not specifically state determining whether to trigger a severity analysis that determines severity of the issue, the determining whether to trigger the severity analysis being based on a type of the issue being reported;
However, Goren teaches:
determining whether to trigger a severity analysis that determines severity of the issue, the determining whether to trigger the severity analysis being based on a type of the issue being reported;
(See Para. 0119, “processing the driving conditions and/or safety hazards and/or sensory data from the communication device 100, to determine the effects/risks these driving conditions and/or safety hazards may have on other vehicles (for example to determine the distance/range extent at which risk to other vehicles is presented by these reported safety hazards/driving conditions); “ A determination is made at which risk to other vehicles is presented by these reported safety hazards/driving conditions. Therefore, it is determined whether to trigger analysis (i.e. processing the driving conditions and/or safety hazards to determine effects/risks) based on the type of issue being reported.)

May to incorporate the teachings of Goren to include determining whether to trigger a severity analysis that determines severity of the issue, the determining whether to trigger the severity analysis being based on a type of the issue being reported in order to improve driving safety by preventing unsafe driving by the driver (See Para. 0010, Goren). It also provides improved flexibility to the driver by restricting interactive functions of their communicative device while driving when dangerous and/or risky situations are identified. (See Para. 0010, Goren).


Regarding claim 5,
May discloses:
wherein the inferring comprises: accessing historical data of reported issues; and detecting, from the historical data, locations along the route having reported issues, the inferred location being selected from one of the locations along the route.
(Fig. 6 shows (as labeled) 30-33, potential hazards in proximity to the driver that was identified by other drivers (para 0064). Therefore, the driver 21 accesses historical data from other users (para 0064) of the reported issues, and detects (as shown as marked locations in Fig. 6) the locations along the route having these reported issues. In the case as shown in Fig. 7, the inferred location is the location where hazard 32 is located. 

In para 0064, “FIG. 6 shows an example screen 600 presented to a user in response to determining that a user (e.g., driver 21) is approaching a moving hazard type of object. In various embodiments, the application (per the corresponding method) collects reports received from multiple drivers and integrates the information to update proximate drivers determined to be potentially affected.” Other drivers are reporting the issues, and the application collects these issued received from multiple drivers. The inferring (i.e. a location associated with the issue) therefore comprises accessing historical data of reported issues (i.e. from other drivers).)

Regarding claim 14,
All limitations have been examined with respect to the method in claim 1. The system taught/disclosed in claims 14 can clearly perform the method of claim 1. Therefore claim 14 is rejected under the same rationale.

Regarding claim 20,
All limitations have been examined with respect to the method in claim 1. The machine storage medium taught/disclosed in claim 20 can clearly perform the method of claim 1. Therefore claim 20 is rejected under the same rationale.


Claims 2, 8, 11, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over May and Goren in view of Farmer et al. US20180328747A1 (henceforth Farmer)

Regarding claim 2,
May and Goren discloses the limitations as recited above in claim 1. May does not specifically state the one or more issue icons comprises a pickup location icon, or a drop-off location icon for reporting a problematic pickup location or drop-off location.
However, Farmer teaches:
the one or more issue icons comprises a pickup location icon, or a drop-off location icon for reporting a problematic pickup location or drop-off location.
(See Fig. 2C and Para. 0039, “curb segments associated with locations having poor pickup locations scores 238A-238K are shown in a first pattern (e.g., a striped pattern). The locations or curb segments with poor pickup locations may not meet a pickup location score threshold value and thus may be incompatible or undesirable locations for using as an alternate request location.” As shown in Fig. 2C, the stripped pattern represents a graphical representation (i.e. an icon) that represents a poor pick-up location that was reported.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include the one or more issue icons comprises a pickup location icon, or a drop-off location icon for reporting a problematic pickup location or drop-off location in order to “improve the computer-related technology of dynamic transport matching systems and solve a technical problem of transport requests being associated with inefficient pickup locations” (Para. 0020, Farmer).

Regarding claim 8,
May and Goren discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the inferred location. However, Farmer teaches:
wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the inferred location.
(In para 0039, “The locations or curb segments with poor pickup locations may not meet a pickup location score threshold value and thus may be incompatible or undesirable locations for using as an alternate request location. The pickup location score threshold value may be determined based on historical data of previous pickup locations, time to pickup, time from pickup to start of ride, or other factors such as ease of navigation to the location, legality and safety of the location for the provider to pick up the requestor, historical reduced cancelations, historical numbers of successful pickups, etc.” and in para 0072, “Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. Additionally or alternatively, a safety rating score may be incorporated into the pickup location score. There may be situations where the requested pickup location is a location where it is extremely dangerous for both the requestor and the provider; for example, an on-ramp or off-ramp to a main, high-traffic road or at a turn where oncoming traffic cannot easily see that a car is stopped ahead of them. In these situations, the pickup evaluation module 134A may determine that the requested location is not suitable by querying the curb database in the curb estimation system for a curb identifier and receive an indication that the curb segment is too dangerous. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.” The system identifies a pick-up location on the route and a safety rating score is incorporated into the pickup location score. As explained in para 0027, the pickup location score is determined by “an average travel distance of a requestor to a provider for a matched ride to be initiated for a particular request location (e.g., a difference between a request location and the actual location that the requestor was picked up)”. Therefore, a pick-up location is identified where a user stopped more than a threshold distance from the indicated location, and that indicated location is assigned a pickup location score (i.e. the indicated location is selected as the inferred location).) 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the inferred location in order to reduce overall trip delay and ensure safety (para 0072) so that the requestor moves to the nearest alternate pickup location instead.

	Regarding claim 11, 
May and Goren discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location.
However, Farmer teaches:
wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location.
(In para 0114, “At step 908, an alternate request location is determined. In an embodiment, multiple alternate request locations are determined, for example within the threshold distance of the request location. At step 910, the location evaluation module of the dynamic transportation matching system may determine location scores for each of the at least one alternate request locations.” Location scores (i.e. trace data) are determined for each of the alternate request locations (i.e. at a plurality of pickup locations), where location scores are also determined based on the expected wait time for the passenger (para 0084)

In para 0028, “pickup location score thresholds may be used to indicate whether an alternate location should be determined for a request received through the dynamic transportation matching system. For example, request locations having a pickup location score that indicates the request location will be particularly poor (e.g., under a pickup location score threshold) may be matched with better locations within a particular distance (e.g., a reasonable walking distance for the requestor) of the request location.” Since a pickup location score threshold is used to indicate whether an alternate location should be determined and the pickup location score is determined based on a wait time for the user, then in response to a wait time traversing a threshold, the system matches a better location within a particular distance. Therefore, the pickup location where the wait time exceeds the wait time threshold is used as an inferred location through the PLoS (pickup location score) model (para 0027).

Furthermore, this also applies to a multiple pick-up trip, as shown in para 0035, “Thus, embodiments provide a solution that allows a ride matching system to determine whether another curb segment within a threshold distance of the request location would reduce travel times associated with one or more legs of a journey (e.g., the journey to the request location, the journey from the request location, a journey with multiple request locations and/or destination locations, etc.)” and in para 0098, “In an embodiment, there may be multiple requestors that are sharing a provider; for example, a requestor may have a matched provider going to a destination, and another requestor asking to be picked up along the route to the destination may be picked up and the two requestors share costs of the trip.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location in order to ensure that the locations for a multiple pick-up trip will not result in a loss of time savings due to a low quality pickup location (para 0028, Farmer) since a long wait time represents a low quality pickup location. In para 0003 “As such, accurate travel time estimates and time of arrival estimates may be difficult to determine and unnecessary delays at the point of service may result at some request locations. This leads to inaccurate matching between providers and requestors and inefficient use of system resources. There is a need to improve the identification of interaction locations and improve interactions between providers and requestors for overall travel time determinations, efficient use of system and processor resources, and overall improved experiences between providers and requestors.” (para 0003, Farmer)

Regarding claim 12,
May and Goren discloses the limitations as recited above in claim 1. May does not specifically state wherein the user is a driver or a rider in a ride sharing environment.
However, Farmer teaches:
wherein the user is a driver or a rider in a ride sharing environment.
(Fig. 1 illustrates an example of a ride matching system including a matched provider 140A and a requestor 110A (para 0034).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the user is a driver or a rider in a ride sharing environment since a user being driver or a rider in a ride sharing environment is very well known in the art. Furthermore, it is very convenient for users to be offered on-demand service offerings who do not have to be at a fixed location to receive the services as explained in para 0002 of Farmer, “Traditionally, people have requested and received services at fixed locations from specific service providers. For example, various services were fulfilled by making a delivery to a user at a home or work location. Many services can now be accessed through mobile computing devices and fulfilled at arbitrary locations, often by service providers that are activated on demand. Such on-demand service offerings are convenient for users, who do not have to be at fixed locations to receive the services.” 

Regarding claim 13,
May and Goren discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location. 
However, Farmer teaches:
wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location.
(In para 0027, “Additionally, cancellation rates of matched rides associated with a request location and any other information associated with delay between a provider and a requestor that can be associated with a poor location for a pickup may be used in determining a pickup location score for a location. Embodiments may track statistics for each request between a requestor and a provider through the dynamic transportation matching system and may use the stored ride history information to build a pickup location score (PLoS) model that can be applied to any request location.” A pickup location score for a location is determined based on a delay (i.e. a wait time for the user) at a pickup location. Since the score is based on a delay at a particular location, then that pickup location is the inferred location where a wait time traverses a wait time threshold.

In para 0028, “pickup location score thresholds may be used to indicate whether an alternate location should be determined for a request received through the dynamic transportation matching system. For example, request locations having a pickup location score that indicates the request location will be particularly poor (e.g., under a pickup location score threshold) may be matched with better locations within a particular distance (e.g., a reasonable walking distance for the requestor) of the request location.” Since a pickup location score threshold is used to indicate whether an alternate location should be determined and the pickup location score is determined based on a wait time for the user, then in response to a wait time traversing a threshold, the system matches a better location within a particular distance. Therefore, the pickup location where the wait time exceeds the wait time threshold is used as an inferred location through the PLoS (pickup location score) model (para 0027).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location in order to ensure that the location will not result in a loss of time savings due to a low quality pickup location (para 0028, Farmer) since a long wait time represents a low quality pickup location. In para 0003 “As such, accurate travel time estimates and time of arrival estimates may be difficult to determine and unnecessary delays at the point of service may result at some request locations. This leads to inaccurate matching between providers and requestors and inefficient use of system resources. There is a need to improve the identification of interaction locations and improve interactions between providers and requestors for overall travel time determinations, efficient use of system and processor resources, and overall improved experiences between providers and requestors.” (para 0003, Farmer)

Regarding claim 18,
All limitations have been examined with respect to the method in claim 8. The system taught/disclosed in claim 18 can clearly perform the method of claim 8. Therefore claim 18 is rejected under the same rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over May and Goren further in view of Starenky et al. US 8370062B1 (henceforth Starenky)


May and Goren discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing presentation of the predetermined number of locations; and requesting the user confirm the inferred location from the predetermined number of locations.
However, Starenky teaches:
wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing presentation of the predetermined number of locations; and requesting the user confirm the inferred location from the predetermined number of locations.
(In column 2, lines 1-13, “Determining a place of posting for inclusion in a post may require that the application telephone identify a current location of the telephone, which may be ambiguous at times. Positioning technology on the mobile telephone may not define a location of the telephone with absolute certainty. Also, some locations may be associated with multiple places of posting. For example, a person standing near a hot dog stand on a Florida beach, and watching a surfing competition may be associated with the places (1) Daytona Beach, (2) Bob's hot dog stand, (3) 7th Annual Daytona Beach Surfing Competition, and (4) Florida. Thus, the user may need to either select the place of posting or verify a suggested location.” A 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Starenky to include wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing presentation of the predetermined number of locations; and requesting the user confirm the inferred location from the predetermined number of locations since determining a location using a user device is ambiguous and not precise. In column 2, lines 1-5 of Starenky, “Determining a place of posting for inclusion in a post may require that the application telephone identify a current location of the telephone, which may be ambiguous at times. Positioning technology on the mobile telephone may not define a location of the telephone with absolute certainty.” Therefore, it is beneficial for a user to verify the user’s location with respect to the suggested locations so that the location of the user can be defined with absolute certainty.


Claim 4, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over May and Goren further in view of Johnson et al. US20090326801A1 (henceforth Johnson)

Regarding claim 4,
May and Goren discloses the limitations as recited above in claim 1. 
May further discloses:
wherein the inferring comprises: accessing trace data received from the user device, the trace data indicating location information and speed of the user;
(Figs. 27-28 illustrates an example of a screen for displaying trace data about a road hazard, where the data includes location information and speed.)

May does not specifically state identifying a location where the user reduced their speed and did not follow one of the navigation instructions, the location where the user reduced their speed being the inferred location. However, Johnson teaches:
identifying a location where the user reduced their speed and deviated from the navigation instructions, the location where the user reduced their speed and deviated from the navigation instructions being the inferred location.
(In para 0031, “At step 440, the navigation server analyzes candidate locations to determine whether the large number of new route requests is due to traffic congestion. This determination is also made by comparing the date, day of week, and time of each new route request to traffic congestion information distributed by traffic providers. For example, a location corresponding to exit 400 on Highway 5 generates over 100 new route requests during a month. A navigation server analyzes the new route requests from that location to determine that most new route requests are made during rush hour because there is a large industrial complex nearby. Workers traveling to and from the large industrial complex create high traffic congestion at the location resulting in the generation of a large number of new route requests. At step 450, the navigation server analyzes candidate locations to determine whether the large number of new route requests is due to poor directions.” A location is identified where the drivers reduce their speed (i.e. due to traffic congestions) and generate a new route request (i.e. deviate from the navigation instructions) due to the traffic congestion. The location where the user reduces their speed and deviate from the navigation instructions is the inferred location. Generating a new route request comprises deviating from the navigation directions, since the previous navigation directions are withdrawn from consideration, and therefore, generating a new route comprises deviating from the navigation directions of the previous route. Therefore, the location wherein a new route request is generated is the location wherein the user deviates from the navigation directions.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Johnson to include identifying a location where the user reduced their speed and did not follow one of the navigation instructions, the location where the user reduced their speed and deviate from the navigation instructions being the inferred location in order to determine whether the candidate location is one where poor directions are given (para 0005, Johnson). In para 0005, “Aspects of the disclosure determine the location where a large number of new routes have been requested. Further, aspects of the disclosure analyze this location to eliminate the location if there is a road closure or high traffic congestion and to determine whether the candidate location is one where poor directions are given. A development team skilled in the art of turn-by-turn directions analyzes the candidate locations and enters improved directions in the navigation server to improve future turn-by-turn directions for the locations.” Since the candidate location is analyzed, the development team is able to enter improved directions in the navigation server to improve future turn-by-turn directions for the locations.

Regarding claim 6,	
May and Goren discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users do not perform one of the navigation instructions, the location being the inferred location.
However, Johnson teaches:
wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users deviated from the navigation instructions, the location where the predetermined number of the plurality of users deviated from the navigation instructions being the inferred location.
 (In para 0030, “the navigation server analyzes the candidate locations (using at least one software application) to determine whether the large number of new route requests is due to a road closure. This determination is made, for example, by comparing the date, day of week, and time of day of each new route request and comparing it to road closure information distributed to telematics service providers by traffic providers. For example, if the location corresponding to the corner of Main Street and Elm Street generates more than the threshold number of new route requests during a measurement interval, then the navigation server may examine traffic reports offered by a traffic provider for this corner. Thereafter, the navigation server determines that Main Street has been closed at that corner for the month resulting in a large number of new route requests from that location.” Data is accessed from a plurality of drivers that generates a new route request (i.e. deviate from the navigation directions) at a location. Therefore the navigation server determines that a street has been closed due to a large number (i.e. a predetermined number of the plurality of users) of new route requests from that location.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Johnson to include wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users deviated from the navigation instructions, the location being the inferred location in order to determine whether the candidate location is one where poor directions are given (para 0005, Johnson). In para 0005, “Aspects of the disclosure determine the location where a large number of new routes have been requested. Further, aspects of the disclosure analyze this location to eliminate the location if there is a road closure or high traffic congestion and to determine whether the candidate location is one where poor directions are given. A development team skilled in the art of turn-by-turn directions analyzes the candidate locations and enters improved directions in the navigation server to improve future turn-by-turn directions for the locations.” Since the candidate location is analyzed, the development team is able to enter improved directions in the navigation server to improve future turn-by-turn directions for the locations.
	
Regarding claim 15,
All limitations have been examined with respect to the method in claim 4. The system taught/disclosed in claim 15 can clearly perform the method of claim 4. Therefore claim 15 is rejected under the same rationale.

Regarding claim 16,
All limitations have been examined with respect to the method in claim 6. The system taught/disclosed in claim 16 can clearly perform the method of claim 6. Therefore claim 16 is rejected under the same rationale.

Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over May and Goren further in view of Man et al. US20150032366A1 (henceforth Man)


May and Goren discloses the limitations as recited above in claim 1. May does not specifically state maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, confirming the reported issue.
However, Man teaches:
maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, performing a verification process to confirm the reported issue.
(In para 0066, “The credibility of the user's previous report is also a factor in setting the credibility score. After the confidence score reaches a certain threshold, the system may be configured to use that incident as a valid incident for traffic announcement. For other incidents that do not meet the threshold for announcement but are still worth investigating based on having met a lower threshold for example, these incidents may be routed to an operator for further validation.” And In para 0073, “Any users who have reported numerous times and also get those reports validated by other users may also be awarded various user status in the system, and therefore providing more incentive for user to report and 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Man to include maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, confirming the reported issue in order to determine if another user’s traffic report can be trusted and is accurate. Furthermore, users with low credibility scores still need to have their traffic report accounted for, and is thus necessary to verify their report to ensure that the report is of high quality (para 0065, Man).

Regarding claim 10,
May and Goren discloses the limitations as recited above in claim 1.
May 
accessing trace data for other users near the inferred location; and using the trace data for the other users
(In para 0064, “FIG. 6 shows an example screen 600 presented to a user in response to determining that a user (e.g., driver 21) is approaching a moving hazard type of object. In various embodiments, the application (per the corresponding method) collects reports received from multiple drivers and integrates the information to update proximate drivers determined to be potentially affected and also to cancel projected hazard trajectories for users that are determined to be no longer affected. As other drivers add to the information, some projected routes can be cancelled in response to determining that the subject vehicle has changed from one road to another; e.g., changed freeways or exited a freeway. In various embodiments, the warnings generated for providing to other drivers are localized for the subject vehicle's proximity to the hazard”. Fig 6 shows multiple example moving potential hazards 30-33 (para 0065). These hazards represent trace data for other users (i.e. potential dangerous drivers) near the inferred location (i.e. a location associated with the issue, as shown in Fig. 6).

In para 0065, “The alert 95 in this example has a prompt to allow the user to tap for more information. It should be noted that, in this example, the method determined that some of the moving potential hazards 31-33 are not in the determined travel path of the driver 21.” The trace data for the other users is used from the user “tapping for more information” on the hazard icons 31-33.)

May does not specifically state verifying the issue being reported.
However, Man teaches:
verifying the issue being reported at the inferred location based on a threshold number or percentage of the other users reporting the issue.
(In para 0073, “the validation of the incident can also be achieved by other users who have just heard a `un-validated` traffic report. The user who have just heard about such incident will be able to validate such report by, but not limited to, touching a button on the mobile device, or verbally acknowledge this is a correct incident.” The user is able to see reported incidents from other users and is able to verify such the reported incident by touching a button.

Furthermore in para 0065, “When a user reports an incident by calling in to the system, or Tweeting the system, pressing various buttons displayed by the mobile application, the platform performs certain validation in order to ensure that the incident reports are of high quality. Prior art technologies typically ensure that the users are close to the area of incident. The present invention ensures that the location of the user reporting the incident report is on a particular road way, travelling in a particular direction, and that their travel speed is relatively slow and aligns with the type of incident reported. The system may also build a confidence score when there are more than one users reporting the same or similar incident in the same proximity.” And in para 0066, “After the confidence score reaches a 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Man to include verifying the issue being reported at the inferred location based on a threshold number or percentage of the other users reporting the issue in order to verify that the user’s initial report is accurate (i.e. acknowledge that this is a correct incident (para 0073, Man)) such that accurate reports are presented to the users and false reports are minimized.
	
Regarding claim 17,
All limitations have been examined with respect to the method in claim 7. The system taught/disclosed in claim 17 can clearly perform the method of claim 7. Therefore claim 17 is rejected under the same rationale.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The limitation of claims 9 and 19: triggering the severity analysis based on the type of the issue being reported, the severity analysis comprising: detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed and time to travel through the inferred location for each of the number of users; and based on the speed and time to travel, determining a severity of the issue. (This limitation includes triggering the severity analysis based on the type of the issue being reported, the severity analysis comprising detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the numbers of users, and based on the trace data, determining a speed and time to travel through the inferred location for each of the number of users, and based on the speed and time to travel, determining a severity of the issue. This limitation is not anticipated nor made obvious by the prior art on record.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669